ON MOTION FOR REHEARING.
KRUEGER, Judge.
Appellant, in his motion for a rehearing, earnestly insists that we erred in holding admissible evidence of other like offense committed by him in which he and his companion in crime resorted to the same means and methods to fleece honest and unsuspecting people of their money by means of a crooked poker game as in the instant case. While it is true that ordinarily, evidence of the commission of other extraneous offenses by the accused on trial are not admissible unless they tend to show intent, system and the general scheme of the conspirators, however, in our opinion, the evidence complained of falls within the exception to the general rule and was admissible. Appellant has brought forward nothing which was not considered by this court on the original submission. We have again reviewed the record carefully and remain of the *627opinion that a proper disposition was made of this case originally.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.